IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2021 OK 48Case Number: SCBD-6971Decided: 10/04/2021THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2021 OK 48, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 



IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2020 DUES
ORDER STRIKING NAMES
The Board of Governors of the Oklahoma Bar Association filed an Application for Order Striking Names of attorneys from the Oklahoma Bar Association's membership rolls for failure to pay dues as members of the Oklahoma Bar Association for the year 2020.
Pursuant to the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 O.S. 2011 ch. 1, app. 1, art. VIII §2, the Oklahoma Bar Association's members named on Exhibit A, attached hereto, were suspended from membership in the Oklahoma Bar Association and prohibited from practicing law in the State of Oklahoma by this Court's Order of September 14, 2020, for failure to pay their 2020 dues in accordance with Article VIII, Section 2 of the Rules. Based upon the application, this Court finds that the Board of Governors determined at its May 21, 2021, meeting that none of the Oklahoma Bar Association members named on Exhibit A, attached hereto, have applied for reinstatement, pursuant to Article VIII, Section 4 of the Rules, at the time of the filing of its application. The Board of Governors further declared that the members named on Exhibit A, attached hereto, shall cease to be members of the Oklahoma Bar Association and that their names should therefore be stricken from its membership rolls and the Roll of Attorneys on September 14, 2021, pursuant to Article VIII, Section 5 of the Rules. This Court further finds that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules.
It is therefore ordered that the attorneys named as set forth on Exhibit A, attached hereto, are hereby stricken from the Roll of Attorneys for failure to pay their dues as members of the Association for the year 2020.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 4th DAY OF OCTOBER, 2021.
/S/CHIEF JUSTICE 
ALL JUSTICES CONCUR. 



EXHIBIT A(DUES - STRIKE)
Kerry L. Balentine, OBA No. 12204424 Gold St.Shelby, NC 28150
Jake Randal Boazman, OBA No. 21606448 US Hwy 60/70/84Clovis, NM 88101
Scott Alan Briggs, OBA No. 1738013525 Green Cedar Ln.Oklahoma City, OK 73131
Randolph D. Bunn, OBA No. 1177510301 S. 69th East Ave.Tulsa, OK 74133-6722
Jade Caldwell, OBA No. 3182012316A N. May Ave., Ste. 216Oklahoma City, OK 73120
Jaime Stone Hammer, OBA No. 22799465 Nottingham DriveAuburn, AL 36830
Jacob Russell Lee Howell, OBA No. 3087420 S. 7th StreetVan Buren, AR 72956
Julie Ann Lambeth, OBA No. 322988117 Preston Rd., #530Dallas, TX 75225
Paul D. Meunier, OBA No. 61617601 Debeaubien Dr.Orlando, FL 32835-8127
Lisa Patel, OBA No. 113254639 S. Quaker Ave.Tulsa, OK 74105-4721
Annie K. Schmitt, OBA No. 308812703 E. 9th St.Tulsa, OK 74112
Linda Lee Schoen, OBA No. 17133P.O. Box 430Geneva, IL 60134
Robert Carlyle Scott, OBA No. 227091120 NW 51st StreetOklahoma City, OK 73118
Michael Gene Smith, OBA No. 199949857 N. 2210 Rd.Arapaho, OK 73620
Nataliya Kharmats Tipton, OBA No. 32556650 Westcross St., UNIT 23Houston, TX 77018
Kenneth Shane Walker, OBA No. 196281722 N. College Ave., Ste. C #224Fayetteville, AR 72703
Brandon Duane Watkins, OBA No. 18868713 NE 4th StreetPerkins, OK 74059
Donald Ray Wheat, OBA No. 951012817 Ponderosa BlvdOklahoma City, OK 73142-2292
Haskell Doak Willis, OBA No. 9703400 South Muskogee Ave.Tahlequah, OK 74464
Kenneth Carl Wright, OBA No. 9916121 S. Orange Ave., Ste. 1500Orlando, FL 3280

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA